El Juez Presibente Sr. Hernánbez,
emitió la opinión del tribunal.
Está sometida a nuestra consideración una moción pre-sentada por la representación del demandado y apelado Teo-doro Badillo, para que se desestime recurso de apelación interpuesto por la demandante Luisa Matei Viuda de Campos contra sentencia dictada en el presente caso por la Corte de Distrito de Agnadilla en 18 de diciembre del año próximo *248pasado, y se alega como fundamento • de la moción que el re- ' curso fué interpuesto en 17 de enero del” corriente año, cuando ya había transcurrido el término de 10 días que señala el artí-culo 295 del Código de Enjuiciamiento Civil en su párrafo 3o. para apelar contra una providencia concediendo o dene-gando un injunction. No tiene razón el peticionario.
Resulta de autos que la demandante solicitó de la Corte ■de Distrito de Aguadilla un injunction contra el demandado para recobrar la posesión material de cierto terreno, acogién-dose al procedimiento establecido por la Ley No. 43 de 13 de marzo de 1913, para recobrar la posesión de propiedad in-mueble, y que seguido el juicio en la forma-prevenida por dicha Ley, recayó sentencia en la fecha ya expresada decla-rando no haber lugar a conceder el injunction, y reserván-dose a las partes el derecho que pudiera corresponderles con relación a la propiedad del terreno, siendo ésta la sentencia apelada.
Como se ve, el injunction de que se trata no se solicitó como remedio incidental o subordinado a algún otro remedio principal que se reclamara en el procedimiento, sino que fué solicitado como un remedio especial y único sin subordina-ción a otro alguno, y la resolución que denegó dicho remedio no puede considerarse como una providencia denegatoria del injunction, sino como una sentencia dictada en un pro-cedimiento especial que decidió sobre los derechos de las partes.
La providencia concediendo o anulando un injunction, ne-gándose a conceder o anular un injunction, a que se refiere el número 3 del artículo 295 del Código de Enjuiciamiento Civil, es aquella que recae sobre injunction solicitado inci-dentalmente en un pleito o acción, y respecto de ella es que la ley señala el término de 10 días para interponer recurso de apelación. La resolución que pone término a un procedi-miento de injunction,no incidental o accesorio, sino principal, como sucede en el presente caso, es una verdadera sentencia semejante a la que pudiera recaer en cualquier otro pleito *249o procedimiento, y contra ella el término para apelar es de 30 días.
El recurso lia sido interpuesto dentro del término legal, y procede desestimar la moción.

Denegada la moción.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.